Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 1 of 17 PageID# 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF VIRGINIA
                          NORFOLK DIVISION


 CARLOS A. HOWARD, F.S.P.

               PLAINTIFF,

 V.                                         CIVIL ACTION NO:
                                          Jury Trial Demanded

VIRGINIA BOARD OF FUNERAL DIRECTORS AND EMBALMERS, COMMONWEALTH
OF VIRGINIA DEPARTMENT OF HEALTH PROFESSIONS, R. THOMAS SLUSSER,
JR., KENNETH SCOTT HICKEY, M.D., JASON GRAVES, MUHAMMAD HANIF,
LOUIS R. JONES, MIA F. MIMMS, BLAIR NELSEN, JOSEPH MICHAEL
WILLIAMS, IN THEIR OFFICIAL AND INDIVIDUAL CAPCITY,

              DEFENDANTS.

                                COMPLAINT


 Plaintiff, makes the following allegations on personal knowledge,

 as to his own actions and upon information and belief:

                         NATURE OF THE ACTION


 1. This action arises out of the activities in which Defendants,

The Virginia Board of Funeral Directors and Embalmers and The

Commonwealth of Virginia Department of Health Professions, the

("Defendants") have employed excessive fines and punishments,

and indefinite suspension of Plaintiff's FSP license. No. 0502-

780010 in violation of his procedural due process guarantee and

right to be free from excessive punishments under the Fourteenth

Amendment and Eighth Amendment to the Constitution of Virginia;

the Constitution of the United States, 42 U.S.C. §1983 and laws;

seeks to enjoin these violations and to award Plaintiff expenses,

and to grant such other relief that this Complaint request.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 2 of 17 PageID# 2




2. Defendants herein are part and parcel of a sophisticated and

grand monetary penalty scheme to punish, suspend, revoke, or

reinstate Plaintiff's license to practice as a funeral service

provider, or serve as a manager of record of any funeral home,

that constitutes an exorbitant toll or operates as a forfeiture

of his license and undermine other constitutional liberties.

3. Defendants' employ sophisticated and crafty mechanism to

escape liability, including the insertion of prejudicial hearsay

or erroneous evidence into their formal administrative hearings

to adopt Findings of Facts and Conclusions of Law.

4. Defendants then levied excessive fines to punish or reinstate

Plaintiff to impose its licensing authority that has resulted in

and/or constitutes unconstitutional indefinite suspension and/or

forfeiture as punishment of Plaintiff's license to practice as a

funeral service provider, as applied to the facts of this case.

5. In exchange for it's arbitrary or capricious monetary penalty

$12,500, Defendants represent that they will Order reinstatement

of Plaintiff's license to practice as a funeral service provider

among other things, provided all terms and conditions in its

Orders are met.


6. Then, because Plaintiff does not have at hand the thousands

of dollars 'necessary' to reinstate or prevent civil forfeiture

of his license to practice as a funeral service provider, they

offer no payment terms in order to compel the monetary penalty.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 3 of 17 PageID# 3




7. The arbitrary or capricious fines levied to reinstate, revoke,

sanction, that have operated as civil forfeiture of Plaintiff's

license to practice as a funeral service provider, is not found

at-all under any regulation, and is unconstitutional as applied

 to the facts of this case.


8. The Plaintiff's inability and/or failure to pay $12,500.00

monetary penalty, have resulted in the indefinite suspension,

 revocation and/or civil forfeiture of Plaintiff's license to

practice as a funeral service provider is excessive, cruel and

 unusual punishments inflicted." U.S. Const. Amend. VIII.

 9. The fines levied as a penalty, sanction or punishment is

exorbitant and out of proportion against Plaintiff, as applied

to the facts of this case.


10. After months or years of indefinite suspension, revocation

and/or civil forfeiture of Plaintiff's license to practice as a

funeral service provider and/or restrictions on his ability to

serve as a manager of record of any funeral home, they continue

to impose its excessive fines suspending, revoking or refusal to

reinstate his license that has resulted in and/or constitutes

unconstitutional indefinite suspension or as a consequence for

his inability or failure to pay a $12,500.00 monetary penalty,

civil forfeiture as punishment of the Plaintiff's license to

practice as a provider or serve as a manager of record of any

funeral home, as applied to the facts of this case.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 4 of 17 PageID# 4




11. Defendants' Virginia Board of Funeral Directors and

Embalmers, Commonwealth of Virginia Department of Health

Professions, Thomas Slusser, Jr., Kenneth Scott Hickey, M.D.,

Jason Graves, Muhammad Hanif, Louis R. Jones, Mia F, Mimms,

Blair Nelsen, and Joseph Michael Williams, actions are

particularly egregious because their failure to asses the

potential economic advantages/disadvantages to the Plaintiff s

small business, his inability and/or failure to pay a $12,500.00

monetary penalty, may result in indefinite suspension or civil

forfeiture of Plaintiff's license to practice as a provider or

serve as a manager of record of any funeral home. Plaintiff has

suffered approximately $30 million dollars in damages/losses.

12. In truth and in fact. Defendants do not (nor ever intend to)

fulfill its statutory or regulatory authority, assessing fines,

according its Adjudication Manuel a "guidance document" there

must be an economic impact study that assess the potential

economic advantages/disadvantages to a small business denied.

13. As detailed. Defendants' actions violate the Fourteenth

Amendment and Eight Amendment to the Constitution of Virginia

and the Constitution of the United States, and laws.

                               THE PARTIES


14. Carlos A. Howard ("Mr. Howard" or "Plaintiff") pro se is an

individual who is a citizen of the State of Virginia, residing

at 4605 Brideshead Court, Virginia Beach,Virginia 23464.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 5 of 17 PageID# 5




 15. The entities and individuals listed in paragraph 11 have

 engaged in and is engaging in activities as part and parcel of

 their sophisticated and monetary penalty scheme resulting in the

suspension, revocation, reinstatement or civil forfeiture of the

 Plaintiff's license to practice as a funeral service provider,

or serve as a manager of record of any funeral home and have

each acted with actual authority and/or apparent authority on

behalf of each and every Defendant herein.

16. Defendant Virginia Board of Funeral Directors and Embalmers

is a Virginia government agency with its principle place of

business located at Perimeter Center 9960 Mayland Drive, Suite

300 Henrico, VA 23233-1463. Upon information and belief. The

Virginia Board of Funeral Directors and Embalmers ("Board")

is established and operates pursuant to Sections 54.1-2400

and 54.1-2800 et seq., of the Code of Virginia.

17. Defendant Virginia Department of Health Professions is a

Virginia government agency and is located in the same office,

Perimeter Center 9960 Mayland Drive, Suite 300 Henrico, VA

23233-1463. Upon information and belief,(DHP) is responsible

for licensing and regulating the profession. The Virginia Board

of Funeral Directors and Embalmers, through DHP, requires an

application for licensure.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 6 of 17 PageID# 6




18. Defendant R. Thomas Slusser, Jr., FSL President of Board of

Funeral Directors and Embalmers Board Members. Upon information

and belief, Mr. Slusser, Jr., is an individual who is a citizen

of Virginia, and is located in the same office. Perimeter Center

9960 Mayland Drive, Suite 300 Henrico, VA 23233-1463.

19. Defendant Mr. Kenneth Scott Hickey, M.D. Vice-President of

Board of Funeral Directors and Embalmers Board Members. Upon

information and belief, Mr. Hickey, is an individual who is a

citizen of Virginia, and is located in the same office.

Perimeter Center 9960 Mayland Drive, Suite 300 Henrico, VA

23233-1463.


20. Defendant Jason Graves, FSL Secretary Treasurer of Board of

Funeral Directors and Embalmers Board Members. Upon information

and belief, Mr. Graves, is an individual who is a citizen of

Virginia, and is located in the same office. Perimeter Center

9960 Mayland Drive, Suite 300 Henrico, VA 23233-1463.

21. Defendant Muhammad Hanif, FSL Board of Funeral Directors and

Embalmers Board Members. Upon information and belief, Mr. Hanif,

is an individual who is a citizen of Virginia, and is located in

the same office. Perimeter Center 9960 Mayland Drive, Suite 300

Henrico, VA 23233-1463.

22. Defendant Louis R. Jones, FSL Board of Funeral Directors and

Embalmers Board Members. Upon information and belief, Mr. Jones,

is an individual who is a citizen of Virginia, and is located in
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 7 of 17 PageID# 7




the same office, Perimeter Center 9960 Mayland Drive, Suite 300

Henrico, VA 23233-1463.

23. Defendant Mia F. Mimms, FSL, JD Board of Funeral Directors

and Embalmers Board Members. Upon information and belief, Ms.

Mimms, is an individual who is a citizen of Virginia, and is

located in the same office. Perimeter Center 9960 Mayland Drive,

Suite 300 Henrico, VA 23233-1463.

24. Defendant Blair Nelsen, FSL Board of Funeral Directors and

Embalmers Board Members. Upon information and belief, Mr. Nelsen,

is an individual who is a citizen of Virginia, and is located in

the same office. Perimeter Center 9960 Mayland Drive, Suite 300

Henrico, VA 23233-1463.

25. Defendant Joseph Frank Walton, FSL Board of Funeral

 Directors and Embalmers Board Members. Upon information and

belief, Mr. Walton, is an individual who is a citizen of

Virginia, and is located in the same office. Perimeter Center

9960 Mayland Drive, Suite 300 Henrico, VA 23233-1463.

26. Defendant Joseph Michael Williams, FSL Board of Funeral

Directors and Embalmers Board Members. Upon information and

belief, Mr. Williams, is an individual who is a citizen of

Virginia, and is located in the same office. Perimeter Center

9960 Mayland Drive, Suite 300 Henrico, VA 23233-1463.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 8 of 17 PageID# 8




                              JORISDICTION


27. Jurisdiction of this Court is invoked under 28 U.S.C. §1331,

§ 1332(A), § 2674, § 1364(b)(l}, and 42 U.S.C. § 1983. This Court

has original jurisdiction over this civil action as it arises

under the Constitution, laws, or treaties of the United States,

specifically the Eighth Amendment to the U.S. Constitution

provides: "Excessive bail shall not be required, nor excessive

fines imposed, nor cruel and unusual punishments inflicted." -

Section 1 of the Fourteenth Amendment to the U.S. Constitution

provides, in relevant part: "No State shall make or enforce any

law which shall abridge the privileges or immunities of citizens

of the United States; nor shall any State deprive any person of

life, liberty, or property, without due process of law; nor deny

to any person within its jurisdiction the equal protection of

the laws." Alternatively, this Court has original jurisdiction

because the amount in controversy exceeds the sum or value of

$75,000,00 exclusive of interest and costs.

28. Venue is proper pursuant to 28 U.S.C. Section 1391.

29. Exercise of jurisdiction over Defendants is proper.

Defendants are subject to general jurisdiction in the

Commonwealth of Virginia because all Defendants list their

places of business as located in Virginia, regularly transact

extensive business activities in Virginia, have engaged in

tortious conduct in Virginia, and there is a substantial nexus
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 9 of 17 PageID# 9




between Defendants' purposeful availment of the Virginia forum

and Plaintiff's claims.


30. Defendants have significant contact with Virginia such that

they are subject to the personal jurisdiction of this Court. The

Court's assertion of jurisdiction over Defendants is consistent

with the notions of fair play and substantial justice. One or

more Defendants purposefully availed themselves of the benefits

of Virginia such that they could reasonably anticipate being

hauled into Court here, or otherwise directed their conduct

toward this Virginia such that the effects of their damages

 were occasioned upon Plaintiff within Virginia.


                       FACTUAL BASIS FOR CLAIMS


31. On or about March 1, 2021, Plaintiff contacted Defendants,

to inquire about his license to practice as a funeral service

provider or serve as a manager of record of any funeral home.

32. During 2012, Plaintiff Carlos A. Howard, F.S.P., license to

practice as a funeral service provider was improperly suspended.

33. Mr. Howard's license to practice as a funeral service

provider or serve as a manager of record of any funeral home

 was suspended until he pays in full a $12,500 monetary penalty.

34. Defendants entered an Order, Mr. Howard shall not serve as

 manager of record of any funeral home until one year after his

funeral service provider license is reinstated.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 10 of 17 PageID# 10




 35. On March 8, 2021, Plaintiff was advised that his license to

 practice as a funeral service provider or serve as a manager of

 record of any funeral home shall not not be reinstated until the

 $12,500 and payment in the amount $1000 funeral service licensee

 reinstatement application fee an initial licensure, registration,

 an expired license and other fees is paid pursuant 18VAC65-20-70.

 36. Upon information and belief. Plaintiff as owner and manager

 of record at the Carlos A. Howard Funeral Home, contrary to

  Defendants groundless Order, alleging misconduct, maintained

 a course of conduct as a funeral service provider and manager

 of record and {^^CAHFH")? in its capacity as a funeral service

 establishment commensurate with the requirements of Section

 54.1-2800 et seq., of the Code of Virginia and the Regulations.

 37. Upon information and belief. Defendants on or about March

 2012, entered final Orders suspending Plaintiff's license to

 practice as a funeral service provider or serve as a manager

 of record of any funeral home until present.

 38. Mr. Howard license shall not be reinstated until the $12,500

 indefinite monetary penalty has been paid in full.

 39. Upon information and belief, reinstatement of his license,

 Mr. Howard shall not serve as manager of record of any funeral

 home for a period of one year from the date his funeral license

 is reinstated until the $12,500 monetary penalty has been paid

 in full.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 11 of 17 PageID# 11




  40. Upon information and belief, the acts described herein

  amount to continued part and parcel of a sophisticated and grand

  monetary penalty scheme to punish, suspend, revoke, reinstate or

  operates as a civil forfeiture scheme of Plaintiff's license to

  practice as a funeral service provider, or serve as a manager of

  record of any funeral home, that constitutes an exorbitant toll

  or excessive civil forfeiture of his license and undermine his

  other constitutional liberties.


  41. Moreover, the unregulated scheme described herein is a

  continuing monetary penalty and punishment practice and poses

  the threat of continued undermining of other civil liberties,

  levying upon unsuspecting "victims" funeral service providers.

  42. Upon information and belief. Defendants impose unregulated

  monetary penalties other victims before, during and after they

 fined Plaintiff. The foregoing demonstrates that there is no

  obvious terminating goal or date for the unregulated activity;

  the forgoing acts are part of the Defendants' ongoing, regular

  way of doing business; and Defendants operate an indefinite

 practice that exists for punishment purposes (e.g., exact an

 exorbitant toll, punishment and/or excessive penalty, obligating

 funeral service providers "victims" to pay money to Defendants.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 12 of 17 PageID# 12




  43. Defendants' conduct employs the use of the insertion of

  prejudicial hearsay or erroneous evidence into their formal

  administrative hearings held before a panel of the Virginia

  Board of Funeral Directors and Embalmers ("Board").

  44. The injuries to Plaintiff were caused by Defendants' scheme

  of levying unregulated monetary penalties to punish, suspend,

  revoke, reinstate or operates as a civil forfeiture to deprive

  Plaintiff of his license to practice as a funeral service

  provider, or serve as a manager of record of any funeral home.

  45. Furthermore, the activities alleged herein are contained in

  the custody of Defendant's as public record and its websites.


                            CLAIMS FOR RELIEF


                                  COUNT I


                         Against All Defendants

                (Violation of the Fourteenth Amendment)

  46. Plaintiff reallege and incorporate herein by reference each

  and every foregoing paragraph of this Complaint as if set forth

 in full.


 47. Defendants are the "Statutory and Regulatory Authority" is

 established and operates pursuant Sections 54.1-2400 and 54.1-

 2800 et seq., of the Code of Virginia. Regulations promulgated

 by the Board may be found in 18 VAC 65-20, Chapters 11, 20, 30,

 and 40.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 13 of 17 PageID# 13




  48. Defendants violated the Fourteenth Amendment that requires

  the States to respect the freedom from excessive fines enshrined

  in the Eighth Amendment by levying an unregulated $12,500.00,

  monetary penalty to punish Plaintiff that deprived him of his

  livelihood by suspending his license to practice as a funeral

  service provider or serve as a manager of record of any funeral

  home is "grossly disproportional" to the nature his alleged

  offenses.


  49. By reason of the foregoing. Defendants are liable to

  Plaintiff for actual damages and statutory trebling of those

  damages, together with punitive damages, cost and interest.

                                 COUNT II


                         Against All Defendants

                  (Violation of the Eighth Amendment)

  50. Plaintiff reallege and incorporate herein by reference each

  and every foregoing paragraph of this Complaint as if set forth

  in full.


 51. Defendants violated the Eighth Amendment excessive fines,

  cruel and unusual infliction clause by levying an unregulated

 $12,500.00, monetary penalty, intended to punish the Plaintiff

 that deprived him of his livelihood by suspending his license to

 practice as a funeral service provider or serve as a manager of

  record of any funeral home is "grossly disproportional" to the

 nature of his alleged offenses.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 14 of 17 PageID# 14




                                 COUNT III


                         Against All Defendants

                           (Unjust Enrichment)

  52. Plaintiff reallege and incorporate herein by reference each

  and every foregoing paragraph of this Complaint as if set forth

  in full.


  53. Defendants' conduct as described herein allowed Defendants

  to knowingly realize substantial unregulated and unjust revenues

 from employing excessive fines and punishments at the expense of,

  and to the detriment or impoverishment of, the Plaintiff, and to

  Defendants' benefit and enrichment. Defendants have thereby

  violated fundamental principles of justice, equity and good

  conscience.


 54. Plaintiff was ordered to make a $12,500.00 significant

 financial monetary penalty to Defendants as punishment.

 55. Defendants arbitrarily or capriciously employ fines as

  punishments without any statutes or regulations that state

  with any level of specificity fine amounts.

 56. It is inequitable for Defendants to employ or retain

  the benefits anticipated and/or conferred by Plaintiff.

 57. By reason of the foregoing. Defendants are liable to

 Plaintiff for the damages they have suffered as result of

  Defendants' actions, the amount of which shall be determined

 at trial plus interest and cost.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 15 of 17 PageID# 15




                                 COUNT IV


                         Against All Defendants

                 (Va. Code Ann. 4001 Unconstitutional)

  58. The Plaintiff contend that, as written and as implemented by

  the Defendants, Va. Code Ann. 4001, is unconstitutional for it

  unconstitutionally violates his equal protection and due process

  by the indefinite suspension of his FSP license No. 0502-780010,

  to practice as a funeral service provider or serve as a manager

  of record of any funeral home without notice or a hearing and

  his inability to pay a $12,500.00 monetary penalty or sanction

  as punishment.

  59. Because (1) under any construction of the statute as written,

  the Defendants has a significant and special role in enforcement

  and (2) regardless of the statute's terms, as it is actually

  implemented, the Defendants issued the suspension and monetary

  penalty pursuant to    Va. Code Ann. 4001, without regard to the

  failing to provide Plaintiff sufficient notice or hearing before

  suspension of Mr. Howard's FSP license No. 0502-780010,. It is

  additionally unconstitutional as applied to Plaintiff who cannot

  afford to pay due to his modest financial circumstances.

  60. As a result of the Defendants' efforts to coerce payment of

 the board debt, and its failure to asses Plaintiff's inability

  to pay, deprived him of his livelihood as a funeral service

  provider or serve as a manager of record of any funeral home.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 16 of 17 PageID# 16




                                JURY DEMftND


  Plaintiff demands a trial by jury on all issues so triable.

 HHEREFORE, Plaintiff, pray that the Court:

  (a) Find that Defendants have committed the violations of

  constitutional, statutory and common law alleged herein;

  (b) Enter an Order granting monetary relief, including treble

  and punitive damages in an amount at least $30,000,000.00,

  the precise amount of which is to be determined at trial;

  (c) Enter an Order granting monetary relief, including

  compensatory damages to Plaintiff in an amount of at least

  $60,000,000.00, the precise amount of which is to be determined

  at trial;

  (d) Determine that Defendants have been unjustly enriched as a

  result of the wrongful conduct, and enter an appropriate Order

  awarding restitution and monetary damages;

  (e) Enter judgment including interest, costs, reasonable fees,

 and expenses;

  (f) Entering preliminary and permanent injunctive relief against

  Defendants, directing Defendants to correct their practices and

 to comply with the Fourteenth Amendment and Eighth Amendment to

 the Constitution of Virginia and the Constitution of the United

 States, and laws; and

 (g) Granting such other and further relief as the Court may deem

 just and proper.
Case 2:21-cv-00128-AWA-LRL Document 1 Filed 03/10/21 Page 17 of 17 PageID# 17




                                   Respectfully Submitted,




  Dated: March 10, 2021            CARLOS A. HOWARD




                                   Carlos A. Howard
                                   4605 Brideshead Court
                                   Virginia Beach,Virginia 23464
                                   757-620-8800
